Title: To George Washington from John Kirkpatrick, 3 September 1758
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria 3d Sepr 1758.

A few days ago I had the pleasure of Writing you—and now avail myself of an opportunity to Winchr to inform You of my intentions of taking the Benefit of the Convoy which will sail the 20th instant—and not having the opportunity afterwards of addressing You perhaps, Let me now Offer my Warmest Wishes and sincerest Complements of Respect which are the just tribute of Gratitude—for the Many instances of Your Friendship and Affection—and beg a Continuance of that Honour your Agreable Correspondence has and will allways confer upon Me—A letter will find its way to me—at Kirkcudbright—the County Town of Galloway in the South of Scotland—from whence Doctr Craik and I derives the honour of our Births—Shoud Monsieur François forbear his polite importunitys of Visiting

the Kingdom of his Grand Monarque in my passage—I propose to make a short stay—and return to share the Pleasures of a Possession upon the Ohio—which Your Successfull Attempts I hope will bring About this Fall—At all Events, may Providence in a Peculiar manner protect You in every point of Your Life and Crown Your Troubles with Content & Honour.
I need not assure You how much pleasure I shall derive from Your Correspondence—as News from a far Country is a proverbial proof—how much more, from a person of Your Rank, & Distinction—whom Merit & Fame has justly made a worthy object of Esteem—at Convenience Condescend, Dear Sir, to please me with accounts of Your Health &c. intermixt with remarks on the Publick Affairs—to which you have been so warmly & Justly attachd to your lasting Honour—Perhaps a letter from You may reach me e’re I leave the Country—in the Mean while Believe me with Consumate Affection & Real Regard, Dear Colonell Your Very obedt and Much obliged H. Servt

Jno. Kirkpatrick


Please inform Doctr Craik of my Sailing in case he shoud not have reced My Letters—because he has some Commands homewards.

